Citation Nr: 0327799	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  99-14 899	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor,  Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active service from March 1989 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which determined that the veteran had 
not submitted new and material evidence sufficient to reopen 
his claim for service connection for an acquired psychiatric 
disorder.  In May 1999, the RO Hearing Officer determined 
that new and material evidence sufficient to reopen the 
veteran's claim had been received.  However, the veteran's 
claim for service remained denied.

The veteran and his father offered testimony before the 
undersigned Member of the Board in February 2000.  A 
transcript of that hearing is of record.

The case was remanded to the RO in October 2000 for RO 
consideration of newly submitted evidence.  

In December 2001, the Board entered a decision which denied 
service connection for an acquired psychiatric disorder.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2003, the 
parties filed a Joint Motion for Remand and to Stay 
Proceedings.  The motion requested that the Court vacate the 
Board's decision of December 2001, and that the matter be 
remanded to the Board for further consideration in accordance 
with the Veterans Claims Assistance Act of 2000.  By an 
Order, dated in January 2003, the Court granted the motion, 
and the case was thereafter returned to the Board.


REMAND

In September 2003, the veteran's representative requested 
that records from Dr. Pozos' be obtained in connection with 
the veteran's claim of service connection for a psychiatric 
disorder.  An adjudication of the veteran's claim of service 
connection must be based on a complete record.  All pertinent 
treatment records should be obtained prior to the Board's 
adjudication.  A review of the record reveals that records 
from Dr. Prozos from January 1997 to November 1998 and from 
February 1999 to July 2002 are currently on file.  The 
veteran should be given an opportunity to identify any 
additional treatment records from Dr. Prozos.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to service connection for a 
psychiatric disorder, the RO should send 
the veteran a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a).  The veteran should 
be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  Ask the veteran to provide the 
approximate beginning and ending dates of 
all treatment from Dr. Prozos.  Advise 
the veteran that treatment records from 
Dr. Prozos are currently on file which 
covers the period of January 1997 to 
November 1998 and from February 1999 to 
July 2002.  Obtain records from the 
period that the veteran identifies.  

3.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




